Citation Nr: 0606056	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  98-15 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for left eye 
phlyctenulosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from December 1971 through 
December 1975, and from February 1977 through December 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 1994, May 1995, and March 1996, the veteran 
filed a claim for abdominal pain and/or gastrointestinal 
pain.  The rating was deferred in June 1996, but the RO has 
never finally adjudicated this claim.  This matter is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected left eye phlyctenulosis is 
manifested by unremarkable lid conjunctivae and sclerae with 
normal extraocular muscle function and pupillary reactions, 
and no ocular pathology.


CONCLUSION OF LAW

The criteria for entitlement to an increased initial 
evaluation for left eye phlyctenulosis, currently rated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 4.84a, 
Diagnostic Code ("DC") 6018 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to a higher initial evaluation 
for his left eye phlyctenulosis.  He contends that his eye 
condition is more than 10 percent disabling as is reflected 
by his current rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  Generally, a disability must be considered in 
the context of the whole recorded history.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran's phlyctenulosis is presently rated as 10 percent 
disabling under 38 U.S.C.A. § 4.84a, DC 6018.  
Conjunctivitis, other, chronic, is rated under DC 6018 as 
follows:  Healed, if residuals, rate on residuals, if no 
residuals 0 percent; Active with objective symptoms 10 
percent.  No higher rating is allowed under DC 6018.  
Conjunctivitis can be rated higher under DC 6017, which 
allows for a 30 percent rating for active chronic 
trachomatous manifested by impairment of visual acuity.  

The veteran has treated continuously with VA physicians, and 
has undergone several VA examinations in the course of this 
appeal.  In January 1994, his phlyctenulosis diagnosis was 
noted as resolved, although he continued to receive treatment 
due to periodic irritation, according to a July 1995 
treatment record.  No visual impairment was noted at that 
time.  

Throughout the course of his claim, the veteran's eye 
examinations were essentially normal, with occasional bouts 
of irritation and swelling associated with conjunctivitis and 
phlyctenulosis.  In January 1997, treatment records continued 
to note intermittent phlyctenulosis since 1988.  Swelling and 
irritation were noted throughout and treatment included lid 
cleansing, steroids, oxycycline, and tetracycline.  In 
February 1997, the veteran submitted several photographs 
showing the redness and slight swelling around his left eye.

The symptoms and treatment have remained the same.  In July 
2003, a VA examiner diagnosed no ocular pathology after 
noting the veteran's history of periodic redness, itchiness, 
and swelling, with some recent blurring.  The examiner noted 
unremarkable conjunctivae and sclerae around the lids, normal 
extraocular muscle function, and pupillary reactions.  

In September 2003, the claim was remanded in order to obtain 
all updated VA treatment records, which are now part of the 
claims folder.  VA outpatient treatment records dating from 
August 2003 through August 2005 show that the veteran last 
treated for his recurrent conjunctivitis and phlyctenulosis 
in August 2003, at which time the diagnosis was "chronic 
meibomitis under good control."

The veteran's treatment throughout the course of this appeal 
reflects recurrent redness, itching and swelling, but no 
impairment of visual acuity, or other residual effects.  His 
occasional bouts of conjunctivitis and phlyctenulosis with 
the associated bouts of irritation and swelling are 
appropriately compensated with the current 10 percent rating.  
There is no evidence of record that demonstrates impairment 
of visual acuity when there is active pathology.  Based upon 
the evidence of record, the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent.  His symptomology is best associated with his 
current 10 percent rating under DC 6018, the maximum rating 
allowable under this diagnostic code.  His symptoms do not 
warrant consideration under diagnostic code 6017 or any other 
diagnostic code for diseases of the eye.  As such, the 
veteran's claim is denied.  

Duties to Notify and Assist

VA fulfilled its duties to notify and to assist the veteran 
in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).
Here, VA sent several letters notifying the veteran of the 
evidence needed to substantiate a claim for an increased 
evaluation.  The November 2002 letter provided such 
notification, and the June 2003 letter updated him as to what 
evidence was in his file, what VA was responsible for 
obtaining and what VA needed from him.  The June 2003 letter 
also notified the veteran that it was his responsibility to 
ensure that relevant evidence is received by VA.  The 
November 2004 letter asked the veteran to submit any 
additional evidence to support his claim of an increased 
rating.  This letter again notified the veteran of what was 
needed to substantiate his claim, and updated him as to the 
contents of his claim folder and the responsibilities of both 
VA and himself.  These three letters satisfied VA's duty to 
notify.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
photographs of his eye condition, 1994 through 2005 VA 
treatment, and his service medical records, all of which have 
been reviewed.  The veteran was afforded several VA 
examinations between 1994 and 2003, and examination reports 
are of record.  The veteran has not identified additional 
available evidence to substantiate his claim.  Thus, VA 
satisfied its duty to assist 


ORDER

Entitlement to an increased initial evaluation for left eye 
phlyctenulosis, currently rated as 10 percent disabling, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


